DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US Pub 20200042105).
                 Regarding Claims 1, 8, 9, Tanaka teaches an image processing apparatus and an image capturing apparatus (Fig. 1, 5, 19) comprising:
at least one processor (901 in Fig. 19) and memory holding a program which makes the processor function (Fig. 19; Paragraph 0227-0228) as:
an acquisition unit configured to acquire a motion amount of a target including a virtual object (Fig. 1; Paragraph 0048-0052, 0063-0076, 0208);
a controller configured to perform exposure control based on a photometry result and the acquired motion amount; (Paragraph 0052, 0060-0067, 0125-0128, 0165, 0188); and
a generation unit configured to generate a combined image by combining an image of a real space captured by the exposure control and an image of the virtual object. (Fig. 1,5, 19; Paragraph 0048-0052, 0064-0069, 0104, 0188, 0208).
                 Regarding Claims 2, 3, Tanaka teaches the image processing apparatus wherein the controller executes a plurality of exposures based on an exposure time determined by the exposure control, and wherein the generation unit combines an image of the real space obtained by the image capturing from each exposure and the image of the virtual object to generate a plurality of the combined images, and combines the generated combined images; wherein the controller executes exposures for the number of times obtained by dividing an exposure time according to a preset shutter speed by an exposure time determined by exposure control performed based on the amount of motion. (Paragraph 0048-0052, 0064-0069, 0104, 0188, 0208).
                 Regarding Claim 6, Tanaka teaches the image processing apparatus, wherein the acquisition unit acquires a motion amount of the virtual object included in the target based on a virtual object model including position information of the virtual object in a time axis direction stored in a storage unit; and wherein the controller determines the exposure time based on the acquired motion amount of the virtual object. (Paragraph 0048-0052, 0063-0076, 0188, 0208).
                 Regarding Claim 7, Tanaka teaches the image processing apparatus wherein the generation unit combines the image of the real space with the image of the virtual object based on information about a arrangement position of the virtual object model in the real space obtained based on detection information of a marker within a shooting field angle. (Paragraph 0048-0052, 0064-0069, 0104,0208).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach the image processing apparatus wherein the controller executes a plurality of exposures based on an exposure time determined by exposure control performed based on the motion amount, wherein the acquisition unit acquires a motion amount of the virtual object corresponding to the plurality of exposures based on a motion amount of a target corresponding to each exposure, and
wherein the generation unit combines the images of the real space obtained by the image capturing from each exposure and combines the obtained combined image of the real space with an image of the virtual object to which correction processing according to the obtained motion amount of the virtual object has been performed as claimed in Claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/VIJAY SHANKAR/Primary Examiner, Art Unit 2622